— Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 15, 1983, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Criminal Term acted properly in denying defendant’s motion to withdraw his plea of guilty and in denying defense counsel’s application, made during the sentence proceedings, to be relieved as counsel (People v Matta, 103 AD2d 756). Defendant’s bald assertion that he was of the opinion that the victim was no longer willing to testify against him was insufficient to entitle him to withdraw his plea. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.